      6:20-cv-00786-DCC         Date Filed 02/20/20         Entry Number 1     Page 1 of 19




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 (GREENVILLE DIVISION)


Bureau of Consumer Financial Protection;                    Case No. ____________________
South Carolina Department of Consumer
Affairs; and the State of Arkansas ex rel.
Leslie Rutledge, Attorney General,

       Plaintiffs,
                                                            COMPLAINT
       v.

Candy Kern-Fuller, Howard Sutter III, and
Upstate Law Group LLC,

       Defendants.



       The Bureau of Consumer Financial Protection (Bureau), the South Carolina Department

of Consumer Affairs (Department), and the State of Arkansas ex rel. Leslie Rutledge, Attorney

General (Arkansas), bring this action against Candy Kern-Fuller, Howard Sutter III, and Upstate

Law Group LLC (Defendants) under the Consumer Financial Protection Act of 2010 (CFPA), 12

U.S.C. §§ 5531, 5536(a), 5564, 5565, and the South Carolina Consumer Protection Code

(SCCPC), and allege as follows.


                                     Jurisdiction and Venue

       1.      This Court has subject-matter jurisdiction over this action because it is brought

under “Federal consumer financial law,” 12 U.S.C. § 5565(a)(1), presents a federal question, 28

U.S.C. § 1331, and is brought by an agency of the United States, 28 U.S.C. § 1345.

       2.      This Court has supplemental jurisdiction over the Department’s state-law claims

because they are so related to the federal claims that they form part of the same case or

controversy. 28 U.S.C. § 1367(a).


                                             Page 1 of 19
      6:20-cv-00786-DCC          Date Filed 02/20/20        Entry Number 1        Page 2 of 19




        3.      This Court has personal jurisdiction over Defendants because Defendants are

located, reside, or do business in this district. 12 U.S.C. § 5564(f).

        4.      Venue is proper because Defendants are located, reside, or do business in this

district. 12 U.S.C. § 5564(f); 28 U.S.C. 1391(b).


                                                Parties

        5.      The Bureau is an independent agency of the United States created by the CFPA.

12 U.S.C. § 5491(a). The Bureau has independent litigating authority and is authorized to initiate

civil actions in federal district court to secure appropriate relief for violations of “Federal

consumer financial law,” 12 U.S.C. § 5564(a)-(b), including the CFPA, 12 U.S.C. § 5481(14).

        6.      The Department is charged with administering and enforcing the South Carolina

Consumer Protection Code, S.C. Code Ann. § 37-1-101 et seq. (SCCPC), which governs

consumer-credit transactions made in South Carolina. The Department can seek an injunction

against any person violating the SCCPC and request other appropriate relief, including reforming

contracts to conform to the SCCPC, even though a consumer is not a party to the action. S.C.

Code Ann. § 37-6-110. The Department can also bring an action against a person to recover a

civil penalty for repeatedly and intentionally violating the SCCPC. The Department also is

authorized to initiate civil actions in federal district court to enforce provisions of the CFPA with

respect to an entity that is authorized to do business under South Carolina law. 12 U.S.C.

§ 5552(a)(1).

        7.      Leslie Rutledge is the Attorney General for the State of Arkansas and is the chief

legal officer of the State of Arkansas. Arkansas is authorized to initiate civil actions in federal

district court to enforce provisions of the CFPA. 12 U.S.C. § 5552(a)(1).




                                             Page 2 of 19
      6:20-cv-00786-DCC         Date Filed 02/20/20       Entry Number 1      Page 3 of 19




       8.      Defendant Upstate Law Group LLC (ULG) is a South Carolina corporation

headquartered in Easley, South Carolina and was authorized to conduct business in South

Carolina by the Secretary of State’s Office. ULG provided substantial assistance to covered

persons engaged in brokering contracts containing a South Carolina choice-of-law provision.

ULG provided substantial assistance to covered persons engaged in brokering extensions of

credit to consumers. 12 U.S.C. § 5536(A)(3). ULG also engaged in collecting debt related to

extensions of credit to consumers, acted as a custodian of funds for use by or on behalf of

consumers, and provided payment-processing services to consumers by technological means. 12

U.S.C. § 5481(15)(A)(iv), (15)(A)(vii), (15)(A)(x). ULG is therefore a “covered person” under

the CFPA. 12 U.S.C. § 5481(5)-(6).

       9.      Defendant Candy Kern-Fuller engaged in offering or providing consumer-

financial products or services, including by acting as a custodian of consumer funds, providing

payment-processing services to a consumer by technological means, and collecting debt related

to a consumer-financial product or service, and is therefore a “covered person” under the CFPA.

12 U.S.C. § 5481(5)-(6), (15)(A)(iv), (15)(A)(vii), (15)(A)(x). Kern-Fuller is also a managing

partner and owner of ULG. She has managerial responsibility for ULG and materially

participates in the conduct of ULG’s affairs. Kern-Fuller is therefore a “related person” under the

CFPA, 12 U.S.C. § 5481(25)(C)(i), (ii), and is thus deemed a “covered person” under the CFPA.

12 U.S.C. § 5481(25)(B). Kern-Fuller also provided substantial assistance to covered persons

engaged in brokering extensions of credit to consumers. 12 U.S.C. § 5536(A)(3).

       10.     Defendant Howard Sutter III engaged in offering or providing consumer-financial

products or services, including by acting as a custodian of consumer funds, providing payment-

processing services to a consumer by technological means, and collecting debt related to a




                                           Page 3 of 19
      6:20-cv-00786-DCC         Date Filed 02/20/20       Entry Number 1       Page 4 of 19




consumer-financial product or service, and is therefore a “covered person” under the CFPA. 12

U.S.C. § 5481(5)-(6), (15)(A)(iv), (15)(A)(vii), (15)(A)(x). Sutter was also a managing partner

and owner of ULG until at least November 2019. He had managerial responsibility for ULG and

materially participated in the conduct of ULG’s affairs. Sutter is therefore a “related person”

under the CFPA, 12 U.S.C. § 5481(25)(C)(i), (ii), and is thus deemed a “covered person” under

the CFPA. 12 U.S.C. § 5481(25)(B). Sutter also provided substantial assistance to covered

persons engaged in brokering extensions of credit to consumers. 12 U.S.C. § 5536(A)(3).


                                      Factual Background

       11.     In 2012, Defendants began working with a series of companies that brokered

contracts offering high-interest credit to consumers, primarily disabled veterans.

       12.     These companies were Andrew Gamber’s Arkansas-based companies, Voyager

Financial Group, LLC, BAIC, Inc., and SoBell Corp., Katharine Snyder’s Mississippi-based

company, Performance Arbitrage Company, Inc., and Katherine Snyder’s South Carolina-based

company, Life Funding Options, Inc. (collectively, the Broker Companies).



                                         The Transactions

       13.     The Broker Companies marketed their credit offers as purchases of consumers’

future pension or disability payments.

       14.     The Broker Companies set up contracts between consumers and investors where

consumers received a lump-sum payment, ranging from a few thousand to tens of thousands of

dollars, and were thereafter obligated to repay a much larger amount by purportedly assigning to

investors part of the consumers’ monthly pension or disability payments for five to ten years.




                                           Page 4 of 19
      6:20-cv-00786-DCC          Date Filed 02/20/20       Entry Number 1       Page 5 of 19




       15.     The majority of the high-interest credit offers brokered by the Broker Companies

were for veterans who have Department of Veterans Affairs (VA) disability benefits or pensions

administered by the Defense Finance and Accounting Service (DFAS). The VA establishes a

veteran’s level of disability and administers disability-benefit payments. DFAS is a federal

agency within the Department of Defense; it includes an office that issues monthly pension

payments to military retirees.

       16.     Federal law prohibits agreements under which another person acquires the right to

receive a veteran’s pension or disability payments. 38 U.S.C. § 5301. Thus, the Broker

Companies’ contracts are prohibited under federal law.

       17.     South Carolina law, the governing law specified in the contracts’ choice-of-law

provision, prohibits an assignment of earnings for payment or as security for payment of a debt

arising out of a consumer loan and deems a sale of unpaid earnings made in consideration of the

payment of money to the seller of the earnings to be a loan secured by an assignment of earnings.

S.C. Code Ann. § 37-3-403 (2012). “Earnings” includes periodic payments pursuant to a

pension, retirement, or disability program. S.C. Code Ann. § 37-1-301(15) (2012). Thus, the

Broker Companies’ contracts are prohibited under South Carolina law.

       18.     The Broker Companies, with Defendants’ assistance, represented to consumers

that the products they brokered were sales of payments and not high-interest credit offers. For

example, the first page of the “New Seller Information Packet,” sent to consumers by the Broker

Companies, stated, “It is important to note that this is not a loan[.]” The first paragraph of a form

email sent with the packet stated, “Please keep in mind that this is not a loan, you are selling a

product for a set price.”




                                            Page 5 of 19
      6:20-cv-00786-DCC         Date Filed 02/20/20      Entry Number 1      Page 6 of 19




       19.     But the substance of the transactions indicates that the Broker Companies’

product was an offer of credit. Consumers had their creditworthiness assessed before they could

enter a contract. Consumers’ payments were due on a regular, monthly schedule, and consumers

did not give up control over their future-income streams. And the contracts permitted repayment

from sources other than the contracted-for income stream. In fact, some consumers were required

to purchase life-insurance policies, and Defendants even used some investors’ lump sums to

purchase an additional “suicide wrapper,” so that should the consumer die and the income stream

stop, the outstanding amount on the contract would still be paid.


                     Defendants’ Role in Underwriting the Transactions

       20.     Defendants assessed consumers’ creditworthiness for the Broker Companies

before consumers were allowed to enter a contract.

       21.     Defendants developed a risk-assessment process to evaluate the business risk that

consumers would default on their payments. A ULG employee pulled a background check on

each potential consumer and sent that information to Kern-Fuller or Sutter. Kern-Fuller or Sutter

also requested specific documents or information from the Broker Companies or directly from

consumers, including consumers’ credit reports, asset and debt information, and monthly

budgets.

       22.     If Defendants determined that a consumer had too much outstanding debt,

Defendants would instruct that the consumer had to pay off a certain portion of that debt before

Defendants would approve the transaction.

       23.     The Broker Companies would not complete a transaction without Defendants’

approval.




                                          Page 6 of 19
        6:20-cv-00786-DCC        Date Filed 02/20/20       Entry Number 1      Page 7 of 19




                                 Defendants’ Role in Payment
                            Processing Using ULG’s IOLTA Account

         24.     Defendants used ULG’s Interest on Lawyers Trust Account (IOLTA) to receive

payments from consumers, send payments to investors, and distribute commissions under the

Broker Companies’ contracts.

         25.     When a contract closed, the investor sent the purchase-price payment to ULG’s

account. Defendants would then distribute the money, including the Broker Companies’ fees, the

consumer’s lump sum, and ULG’s own fees for Defendants’ closing and payment-processing

services.

         26.     Kern-Fuller developed the process for how payments were distributed and was

responsible for ordering any distribution of funds from ULG’s account. Sutter also was involved

in the payment-distribution process and had the authority to submit transfer approvals to the

bank.

         27.     Consumers’ ongoing, monthly payments were directed to ULG’s account.

Defendants tracked consumers’ payments and controlled the distribution of those payments to

the investors.

         28.     From 2012 to at least 2016, veterans were required to instruct the VA, through the

VA’s online portal, to send their monthly pension or disability payments directly to ULG’s

account. If the amount of a veteran’s monthly pension or disability payment was greater than the

monthly payment the veteran allegedly owed under the contact, Defendants would remit the

overpayment to the veteran’s bank account.

         29.     By 2018, Defendants instructed veterans, as well as non-veteran consumers, to

make their monthly payments to ULG’s account via ACH transfer from the consumer’s own

bank account.



                                            Page 7 of 19
      6:20-cv-00786-DCC         Date Filed 02/20/20       Entry Number 1         Page 8 of 19




                              Defendants’ Role in Debt Collection

       30.      If a consumer stopped making payments to ULG’s account, Defendants would

contact the consumer to try to get the consumer to resume payment. Kern-Fuller and Sutter were

personally involved in contacting consumers to try to get them to resume payments.

       31.      Many consumers realized the illegal nature of the transactions, and some told

Defendants directly that they had stopped making payments because the transactions were

illegal. In response, Defendants repeatedly told consumers that the transactions were legal and

that they were obligated to continue making payments.

       32.      Before signing the contracts, consumers were made to sign a document stating

that if they “breach this agreement [they] will subject [themselves] to civil and/or criminal

prosecution.”

       33.      Defendants sent demand letters to consumers, signed by Kern-Fuller, telling

consumers that they were “in breach of [their] obligations under the Contract of Sale” and that

they needed to arrange a payment “to stay in compliance with [their] contract[.]”

       34.      If a consumer repeatedly failed to make payments, Defendants would file suit

against the consumer in South Carolina state court to collect on the contract.


                          Additional Factual Background Supporting
                              South Carolina State-Law Claims

       In support of the state-law claims asserted in Count VI, the Department further alleges as

follows:

       35.      Although the Broker Companies characterized the contracts as “sales of

payments,” the transactions were loans under South Carolina law.




                                           Page 8 of 19
       6:20-cv-00786-DCC        Date Filed 02/20/20       Entry Number 1       Page 9 of 19




        36.    The Broker Companies brokered consumer loans with loan finance charges in

excess of 12% a year.


                                          Count I
                                 Substantial Assistance for
                   Deceptive Acts or Practices, in Violation of the CFPA,
                   Asserted by the Bureau, the Department, and Arkansas

        37.    The allegations in paragraphs 1 to 34 are incorporated here by reference.

        38.    The Broker Companies are covered persons under the CFPA because they

engaged in brokering extensions of credit to consumers. 12 U.S.C. § 5481(5)-(7), (15)(A)(i).

        39.    An act or practice is deceptive if it involves a material misrepresentation or

omission that is likely to mislead consumers acting reasonably under the circumstances.

        40.    Information that is material to consumers is information that is likely to affect a

consumer’s choice of, or conduct regarding, a product or service.

        41.    The contracts brokered by the Broker Companies were void from inception

because federal law prohibits agreements under which another person acquires the right to

receive a veteran’s pension or disability payments, 38 U.S.C. § 5301, and because South

Carolina law, which governs the contracts, prohibits sales of unpaid earnings and prohibits

assignments of pensions as security on payment of a debt, S.C. Code Ann. § 37-3-403.

        42.    The Broker Companies repeatedly misrepresented to consumers that the contracts

they brokered are valid and enforceable. In fact, the contracts are void and illegal because

assignments of veterans’ pensions are prohibited by federal law, and sales of unpaid earnings and

assignments of pensions as security on payment of a debt are prohibited under South Carolina

law.




                                           Page 9 of 19
     6:20-cv-00786-DCC          Date Filed 02/20/20       Entry Number 1        Page 10 of 19




       43.     The Broker Companies’ misrepresentations of the contracts as valid and

enforceable and their failure to disclose the illegality of the contracts were likely to mislead

consumers acting reasonably under the circumstances.

       44.     The Broker Companies’ misrepresentations and omissions were material because

they were likely to influence the decisions of consumers acting reasonably under the

circumstances, including by leading consumers to believe that it was legal to sell or assign their

pensions.

       45.     Therefore, the Broker Companies engaged in deceptive acts or practices in

violation of the CFPA. 12 U.S.C. §§ 5531(a), 5536(a)(1)(B).

       46.     It is unlawful for any person to knowingly or recklessly provide substantial

assistance to a covered person in violation of § 1031 of the CFPA, and the provider of such

substantial assistance is deemed in violation of that section to the same extent as the person to

whom such assistance is provided. 12 U.S.C. § 5536(A)(3).

       47.     Defendants provided substantial assistance to the Broker Companies’ deceptive

acts or practices by: developing a pre-approval or risk-assessment process for the contracts and

conducting underwriting; approving or denying consumers’ applications to enter into the

transactions; directing and administering the execution of the contracts; serving as the payment

processor for the initial lump-sum payment and fees; and continuing to serve as the transactions’

payment processor, tracking and controlling the collection and distribution of consumers’

payments on the contracts.

       48.     Defendants knowingly or recklessly provided this substantial assistance.

Defendants knew or should have known that the contracts were illegal and void from inception.

Defendants were aware not only that consumers questioned the legality of the transactions, but




                                           Page 10 of 19
     6:20-cv-00786-DCC          Date Filed 02/20/20       Entry Number 1       Page 11 of 19




also of multiple publicly available cease-and-desist orders issued against the Broker Companies

by state regulators, which stated that veterans’ pensions are unassignable under federal law.

Defendants were also aware of several private lawsuits challenging the legality of the product

offered by the Broker Companies.

       49.     Therefore, Defendants are deemed to have engaged in deceptive acts or practices

in violation of the CFPA to the same extent as the Broker Companies. 12 U.S.C. § 5536(A)(3).


                                         Count II
                                 Substantial Assistance for
                   Deceptive Acts or Practices, in Violation of the CFPA,
                   Asserted by the Bureau, the Department, and Arkansas

       50.     The allegations in paragraphs 1 to 34 are incorporated here by reference.

       51.     The Broker Companies are covered persons under the CFPA because they

engaged in brokering extensions of credit to consumers. 12 U.S.C. § 5481(5)-(7), (15)(A)(i).

       52.     An act or practice is deceptive if it involves a material misrepresentation or

omission that is likely to mislead consumers acting reasonably under the circumstances.

       53.     Information that is material to consumers is information that is likely to affect a

consumer’s choice of, or conduct regarding, a product or service.

       54.     The Broker Companies’ contracts provided for consumers to receive a lump-sum

payment and thereafter repay a much larger total amount over time using their monthly pension

or disability payments.

       55.     The Broker Companies represented to consumers that their products were sales

and not high-interest credit offers. In fact, these products were high-interest credit offers because

they purported to allow consumers to incur a debt and defer the right to repay. 12 U.S.C.

§ 5481(7).




                                           Page 11 of 19
     6:20-cv-00786-DCC          Date Filed 02/20/20      Entry Number 1       Page 12 of 19




       56.       The Broker Companies’ misrepresentations and omissions regarding the nature of

the products they brokered were likely to mislead consumers acting reasonably under the

circumstances.

       57.       The Broker Companies’ misrepresentations and omissions were material to

consumers because they were likely to influence the decisions of consumers acting reasonably

under the circumstances, including by rendering consumers unable to compare the cost of the

Broker Companies’ products with other potential sources of credit.

       58.       Therefore, the Broker Companies engaged in deceptive acts or practices in

violation of the CFPA. 12 U.S.C. §§ 5531(a), 5536(a)(1)(B).

       59.       Defendants provided substantial assistance to the Broker Companies’ deceptive

acts or practices by: developing a pre-approval or risk-assessment process for the contracts and

conducting underwriting; approving or denying consumers’ applications to enter into the

transactions; directing and administering the execution of the contracts; serving as the payment

processor for the initial lump-sum payment and fees; and continuing to serve as the transactions’

payment processor, tracking and controlling the collection and distribution of consumers’

payments on the contracts.

       60.       Defendants knowingly or recklessly provided this substantial assistance.

Defendants knew or should have known that the contracts were not sales but high-interest credit

offers. Defendants were aware of multiple publicly available cease-and-desist orders issued

against the Broker Companies by state regulators and of various private lawsuits attacking the

business model of the Broker Companies and other companies with similar business models.

       61.       Therefore, Defendants are deemed to have engaged in deceptive acts or practices

in violation of the CFPA to the same extent as the Broker Companies. 12 U.S.C. § 5536(A)(3).




                                           Page 12 of 19
         6:20-cv-00786-DCC      Date Filed 02/20/20       Entry Number 1        Page 13 of 19




                                          Count III
                                  Substantial Assistance for
                      Unfair Acts or Practices, in Violation to the CFPA,
                    Asserted by the Bureau, the Department, and Arkansas

          62.   The allegations in paragraphs 1 to 34 are incorporated here by reference.

          63.   An act or practice is unfair if it causes or is likely to cause consumers substantial

injury that is not reasonably avoidable and is not outweighed by countervailing benefits to

consumers or to competition.

          64.   The Broker Companies failed to inform consumers of their products’ interest

rates.

          65.   The Broker Companies’ practice caused or likely caused substantial injury to

consumers because it prevented consumers from comparing alternative products. And by failing

to inform consumers about the products’ interest rates, the Broker Companies deprived

consumers of information consumers would need to determine whether the product was usurious

and therefore potentially unlawful under their state’s law.

          66.   Consumers could not reasonably have avoided injury in this situation; consumers

could not reasonably be expected to make the interest-rate calculation themselves, particularly

after the Broker Companies misrepresented that the product was not a high-interest credit offer.

          67.   This injury was not outweighed by countervailing benefits to consumers or

competition.

          68.   Therefore, the Broker Companies engaged in unfair acts or practices in violation

of the CFPA. 12 U.S.C. §§ 5531(c), 5536(a)(1)(B).

          69.   Defendants provided substantial assistance to the Broker Companies’ unfair acts

or practices by: developing a pre-approval or risk-assessment process for the contracts and

conducting underwriting; approving or denying consumers’ applications to enter into the



                                            Page 13 of 19
     6:20-cv-00786-DCC         Date Filed 02/20/20       Entry Number 1        Page 14 of 19




transactions; directing and administering the execution of the contracts; serving as the payment

processor for the initial lump-sum payment and fees; and continuing to serve as the transactions’

payment processor, tracking and controlling the collection and distribution of consumers’

payments on the contracts.

       70.     Defendants knowingly or recklessly provided this substantial assistance.

Defendants knew or should have known that the Broker Companies’ products carried an interest

rate and that the Broker Companies did not disclose any interest rate to consumers. Defendants

were aware of multiple publicly available cease-and-desist orders issued against the Broker

Companies and of various private lawsuits attacking the business model of the Broker

Companies and other companies with similar business models.

       71.     Therefore, Defendants are deemed to have engaged in unfair acts or practices in

violation of the CFPA to the same extent as the Broker Companies. 12 U.S.C. § 5536(A)(3).


                                         Count IV
                                 Substantial Assistance for
                   Deceptive Acts or Practices, in Violation of the CFPA,
                   Asserted by the Bureau, the Department, and Arkansas

       72.     The allegations in paragraphs 1 to 34 are incorporated here by reference.

       73.     The Broker Companies are covered persons under the CFPA because they

engaged in brokering extensions of credit to consumers. 12 U.S.C. § 5481(5)-(7), (15)(A)(i).

       74.     An act or practice is deceptive if it involves a material misrepresentation or

omission that is likely to mislead consumers acting reasonably under the circumstances.

       75.     Information that is material to consumers is information that is likely to affect a

consumer’s choice of, or conduct regarding, a product or service.




                                          Page 14 of 19
     6:20-cv-00786-DCC          Date Filed 02/20/20      Entry Number 1       Page 15 of 19




       76.       The Broker Companies represented to consumers that consumers may be subject

to criminal prosecution if they breached their contacts. In fact, the consumers could not be

criminally prosecuted for breaching their contracts.

       77.       The Broker Companies’ misrepresentation that consumers could be criminally

prosecuted for failing to pay was likely to mislead consumers acting reasonably under the

circumstances.

       78.       The Broker Companies’ misrepresentation was material to consumers because it

was likely to influence the decisions of consumers acting reasonably under the circumstances,

including by causing consumers to pay money they were not legally obligated to pay.

       79.       Therefore, the Broker Companies engaged in deceptive acts or practices in

violation of the CFPA. 12 U.S.C. §§ 5531(a), 5536(a)(1)(B).

       80.       Defendants provided substantial assistance to the Broker Companies’ deceptive

acts or practices by: developing a pre-approval or risk assessment process for the contracts and

conducting underwriting; approving or denying consumers’ applications to enter into the

transactions; directing and administering the execution of the contracts; serving as the payment

processor for the initial lump-sum payment and fees; and continuing to serve as the transactions’

payment processor, tracking and controlling the collection and distribution of consumers’

payments on the contracts.

       81.       Defendants knowingly or recklessly provided this substantial assistance.

Defendants knew or should have known that consumers could not be criminally prosecuted for

breaching their contracts.

       82.       Therefore, Defendants are deemed to have engaged in deceptive acts or practices

in violation of the CFPA to the same extent as the Broker Companies. 12 U.S.C. § 5536(A)(3).




                                           Page 15 of 19
     6:20-cv-00786-DCC           Date Filed 02/20/20     Entry Number 1        Page 16 of 19




                                           Count V
                     Deceptive Acts or Practices, in Violation of the CFPA,
                     Asserted by the Bureau, the Department, and Arkansas

       83.       The allegations in paragraphs 1 to 34 are incorporated here by reference.

       84.       Defendants collect on the contracts brokered by the Broker Companies, including

by initiating ACH debts to take payments from consumers’ bank accounts, demanding payments

from consumers in letters and other communications, and filing suit when consumers failed to

make payments.

       85.       Defendants have represented, expressly or impliedly, that consumers are legally

obligated to make payments in accordance with the terms of their contracts. In fact, the contracts

were void from inception and consumers are not obligated to make payments.

       86.       Defendants’ misrepresentations and omissions regarding consumers’ legal

obligations to make payments were likely to mislead consumers acting reasonably under the

circumstances.

       87.       Defendants’ misrepresentations and omissions were material because they were

likely to influence the decisions of consumers acting reasonably under the circumstances,

including by leading consumers to make payments that they were not legally obligated to make.

       88.       Therefore, Defendants engaged in deceptive acts or practices in violation of the

CFPA. 12 U.S.C. §§ 5531(a), 5536(a)(1)(B).


                                         Count VI
                  Unconscionable Debt Collection, in Violation of the SCCPC,
                                Asserted by the Department

       89.       The allegations in paragraph 1 to 36 are incorporated here by reference.

       90.       Defendants engaged in unconscionable conduct in attempting to collect a debt as

defined in S.C. Code Ann. § 37-5-108.



                                            Page 16 of 19
     6:20-cv-00786-DCC         Date Filed 02/20/20         Entry Number 1     Page 17 of 19




       91.     Defendants made fraudulent, deceptive, or misleading representations in

connection with the collection of consumer debt. S.C. Code Ann. § 37-5-108(5)(c).

       92.     Defendants filed actions for breach of contract and specific performance when

they knew or should have known the contracts for sales of unpaid earnings and assignments of

pensions as security on payment of a debt are prohibited under South Carolina law. Defendants

repeatedly misrepresented the contracts as valid and enforceable.

       93.     Therefore, Defendants engaged in unconscionable debt collection in violation of

the SCCPC.


                                        Demand for Relief

       Wherefore, the Bureau, the Department, and Arkansas request that the Court:

       1.      permanently enjoin Defendants from committing future violations of the CFPA,

12 U.S.C. §§ 5531, 5536(a), or any provision of “Federal consumer financial law,” as defined by

12 U.S.C. § 5481(14);

       2.      permanently enjoin Defendants from brokering, offering, or arranging purported

sales or assignments of pensions or disability benefits;

       3.      permanently enjoin Defendants from attempting to enforce any contract

purporting to sell or assign a consumer’s pension or disability benefits;

       4.      permanently enjoin Defendants from all collection activity against any consumer

for any contract purporting to sell or assign the consumer’s pension or disability benefits;

       5.      permanently enjoin Defendants from committing future violations of the SCCPC;

       6.      permanently enjoin Defendants from assisting others engaging in any conduct

proscribed by the Court;

       7.      declare the contracts void ab initio and unenforceable;



                                           Page 17 of 19
     6:20-cv-00786-DCC         Date Filed 02/20/20      Entry Number 1       Page 18 of 19




       8.      grant additional injunctive relief as the Court may deem just and proper;

       9.      award restitution, damages, or other monetary relief against Defendants;

       10.     order Defendants to pay redress to harmed consumers;

       11.     order Defendants to disgorge all ill-gotten gains;

       12.     impose on Defendants civil money penalties;

       13.     order Defendants to pay the Bureau’s, the Department’s, and Arkansas’s costs

incurred in connection with prosecuting this action; and

       14.     award additional relief as the Court may determine to be just and proper.




                               (signature block on following page)




                                          Page 18 of 19
    6:20-cv-00786-DCC       Date Filed 02/20/20    Entry Number 1       Page 19 of 19




                                                   Respectfully submitted,




Thomas G. Ward                                     s/ Kelly H. Rainsford
Enforcement Director                               Kelly H. Rainsford (Fed. ID #10209)
Jeffrey Paul Ehrlich                               Telephone: (803) 734-4236
Deputy Enforcement Director                        E-mail: KRainsford@scconsumer.gov
Kara K. Miller                                     James C. Copeland (Fed. ID #12318)
Assistant Litigation Deputy                        Telephone: (803) 734-0375
s/ David Hendricks                                 E-mail: JCopeland@scconsumer.gov
David Hendricks (Fed. ID # 10547)                  South Carolina Department of
Benjamin Konop (OH Bar # 0073458)                  Consumer Affairs
Telephone: (202) 435-7265                          293 Greystone Boulevard, Suite 400
E-mail: benjamin.konop@cfpb.gov                    P.O. Box 5757
Lane Powell (MI Bar # P79432)                      Columbia, SC 29250-5757
Telephone: (415) 844-9784                          Attorneys for Plaintiff South Carolina
E-mail: lane.powell@cfpb.gov                       Department of Consumer Affairs
Bureau of Consumer Financial Protection
1700 G Street, NW
Washington, DC 20552                               Leslie Rutledge
Facsimile: (202) 435-7329                          Attorney General
Attorneys for Plaintiff Bureau of Consumer         s/ Kelly H. Rainsford
Financial Protection                               Kate Donoven (AR Bar # 98189)
                                                   Senior Assistant Attorney General
                                                   (pro hac vice application to be filed)
                                                   Arkansas Attorney General’s Office
                                                   323 Center Street, Suite 200
                                                   Little Rock, AR 72201
                                                   Telephone: (501) 682-8114
                                                   Facsimile: (501) 682-8118
                                                   kate.donoven@arkansasag.gov
                                                   Attorney for Plaintiff State of Arkansas
                                                   ex rel. Leslie Rutledge, Attorney
                                                   General




                                       Page 19 of 19
